Vacated and Dismissed and Opinion filed December 1, 2005








Vacated and Dismissed and Opinion filed December 1,
2005.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00572-CV
____________
 
RUTHERFORD OIL CORPORATION; and Intervenors, PRIZE
ENERGY RESOURCES; MIKE G. RUTHERFORD, Individually; MICK G. RUTHERFORD, as
Co-Trustee of the Residual Trusts under the will of PAT R. RUTHERFORD, SR.; PAT
R. RUTHERFORD, JR., Individually; PAT R. RUTHERFORD, JR., as Co-Trustee of the
Residual Trusts under the Will of PAT R. RUTHERFORD, SR.; PAT R. RUTHERFORD,
JR., as the Administrator of the Estate of KATHRYN LEE RUTHERFORD; BUDA
PARTNERSHIP; PATRICK R. RUTHERFORD III; MARY E. RUTHERFORD; DAVID T. RUTHERFORD;
PAUL M. RUTHERFORD; and CHERIE CARVER, as Trustee of the STEVAN D. RUTHERFORD
1975 TRUST, Appellants
 
V.
 
SMITH INTERNATIONAL, INC., Appellee
 

 
On
Appeal from the 61st District Court
Harris
County, Texas
Trial
Court Cause No. 02-65293
 

 
M E M O R A N D U M   O P I N I O N
 
 




This is an appeal from a judgment signed March 7, 2005.
On November 21, 20053,  the parties filed a joint motion to vacate
the trial court=s judgment and remand this the case use to the trial court
for dismissal. of all claims.  See
Tex. R. App. P. 42.1.  Because the rules provide authority give for
this court authority to vacate the judgment and dismiss the case, we construe
the joint motion to request this disposition. 
Construing the motion to request we vacate and dismiss, we grant the
motion.
Accordingly, the judgment is vacated and the trial court case
use is ordered dismissed.
 
PER CURIAM
 
Judgment rendered and Opinion
filed December 1, 2005.
Panel consists of Justices Hudson,
Frost, and Seymore.